Burch, J.
(concurring specially): I cannot concur in the second syllabus and the corresponding portion of the opinion as written. The general rule is well recognized, as stated in the second syllabus, “. . . an appellee who has not given notice of cross-appeal as provided by G. S. 1945 Supp. 60-3314, may not question the sufficiency of the evidence to sustain a verdict and a judgment thereon against him.” The court’s opinion, in discussing a contention urged by the Pure Oil Company, reads:
“The company filed no cross-appeal and the matter of the sufficiency of the evidence to sustain the verdict and judgment of October 25, 1946, is not before us.”
I agree that we should not, on the present record, consider the merits of the first judgment rendered against either of the defendant oil companies. My reason, however, for not now considering that judgment on its merits is not because such defendants failed to perfect a cross-appeal but because such judgment was vacated and set aside. Prior to the expiration of the time in which the defendants were required to perfect an appeal from the first judgment entered *11against them, the trial court set aside that judgment. Therefore, the defendants, Pure Oil Company and Stanolind Oil and Gas Company, had no cause to appeal as no judgment remained entered against them and the later judgment entered by the district court as of December 21, 1946, was in favor of the companies. Manifestly, such defendants would not appeal from an order vacating a judgment which previously had been rendered against them nor would they cross-appeal from the first judgment against them after it had been vacated. All of the questions that might have been raised by such defendants on direct appeal or cross-appeal became moot because of the subsequent ruling on the part of the trial court. There was no necessity for a cross-appeal on the part of either of the defendant companies. Nevertheless, syllabus two of the court’s opinion strongly intimates that the Pure Oil Company, because it has not given notice of a cross-appeal, now “. . . may not question the sufficiency of the evidence to sustain a verdict and a judgment thereon against [it].” Moreover, the court’s opinion reads: “The judgment of December 21, 1946, was based purely on the motion for judgment non obstante veredicto, and with that judgment set aside there is no judgment in favor of the Pure Oil Company, but on the contrary, when the judgment of December 21, 1946, is reversed and held for naught, the judgment of October 25, 1946, stands unchallenged.” The opinion concludes: “. . . the cause is remanded to the trial court with instructions to reinstate the judgment of October 25, 1946.”
From such language the inference, at least, may arise that the judgment against the companies is to be reinstated as of October 25, 1946. If such a construction is given to the language of the opinion, it would follow that the companies can no longer appeal from such judgment because the periods in which a direct appeal therefrom or a cross-appeal could be taken have expired even though there has been no judgment against the companies since December 21, 1946, when the first judgment was set aside. If such a result might follow from the court’s opinion, I would dissent therefrom. Probably such a result does not follow, but the court’s opinion should clearly state that the judgment entered by the trial court as of October 25, 1946, for the purpose of appeal, if desired, should be reinstated as of the date the mandate of this court is recorded.
Wedell and Hoch, JJ., concur in the foregoing specially concurring opinion.